Case 8:19-cv-01837-RGK-ADS Document 44-13 Filed 02/10/20 Page 1 of 2 Page ID
                                 #:1607




                      Exhibit 13
   Case 8:19-cv-01837-RGK-ADS Document 44-13 Filed 02/10/20 Page 2 of 2 Page ID
                                    #:1608System
                                  Equation
~ QNB
                                                      TH-Account Statement
                                                             Qatar
Produced by:    PQA8080                                                                         05-MAY-2019   08:10 AM

 Account Number:             0251-026543-001                    Currency:       QATARI RIYAL

From : 11/01/2018             To : 11/30/2018                   Name:    DIGITAL SOULA SYSTEM FOR TECHNOLOGY

       Tran Date                 Transaction Description           Value Date            Amount           Balance

       01/11/2018                      TRANSFER                    01/11/2018           9,021,550.00    -2,276,778.54

                                 MINISTRY OF FINANCE
                               120180306494 1403970 BLK
                                Q88MPOS0111201867305                               T
                            152638982N 01/11 1543 0002 EBUS                        e
       21/11/2018                      TRANSFER                    21/11/2018      x    1,767,900.00     -508,878.54
                                     ILG/2014/03802                                t



       30/11/2018                       INT/PFT                    30/11/2018            -9,382.66       -518,261.20




               Count:   3                                                   SUM:        10,780,067.34




Qatar National Bank                                        Page 1 of 1                 EQU_PKD_EQU_THISTORY_REP
